                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Civil Action No. 18-cv-01908-PAB-KLM

REUBEN ROBERT EUGENE WISE,

      Plaintiff,

v.

CHRISTINA MONTEZ,
JANIELLE WESTERMIRE,
DAVID HARMON,
J. ZELLAR,
DIXIE SMITH,
AMANDA WRIGHT,
SEPTIMBER TOPAI,
MCCABE, MCDF SERGEANT, and
MATT LEWIS,

     Defendants.
_____________________________________________________________________

       ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
_____________________________________________________________________

      This matter is before the Court on the Recommendation of United States

Magistrate Judge Kristen L. Mix filed on July 12, 2019 [Docket No. 85]. The

Recommendation states that objections to the Recom mendation must be filed within

fourteen days after its service on the parties. See 28 U.S.C. § 636(b)(1)(C). The

Recommendation was served on July 12, 2019 and was remailed to plaintiff on August

5, 2019. No party has objected to the Recommendation.

      In the absence of an objection, the district court may review a magistrate judge’s

recommendation under any standard it deems appropriate. See Summers v. Utah, 927

F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)
(“[i]t does not appear that Congress intended to require district court review of a

magistrate’s factual or legal conclusions, under a de novo or any other standard, when

neither party objects to those findings”). In this matter, the Court has reviewed the

Recommendation to satisfy itself that there is “no clear error on the face of the record.”1

Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has

concluded that the Recommendation is a correct application of the facts and the law.

Accordingly, it is

       ORDERED as follows:

       1. The Recommendation of United States Magistrate Judge [Docket No. 85] is

accepted.

       2. Defendant Septimber Topai’s Motion to Dismiss Based on Insufficient Service

[Docket No. 28] is granted.

       3. This case is dismissed without prejudice as to defendant Septimber Topai

pursuant to Fed. R. Civ. P. 12(b)(5).


       DATED August 29, 2019.

                                   BY THE COURT:


                                    s/Philip A. Brimmer
                                   PHILIP A. BRIMMER
                                   Chief United States District Judge




       1
        This standard of review is something less than a “clearly erroneous or contrary
to law” standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo
review. Fed. R. Civ. P. 72(b).

                                             2
